     Case 2:12-cv-00601-ROS Document 3387 Filed 10/16/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Victor Antonio Parsons, et al.,                    No. CV-12-00601-PHX-ROS
10                  Plaintiffs,                         ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Defendants.
14
15          The Court, having reviewed the Unopposed Motion to Extend Deadlines to Select
16   Case Option (Doc. 3386), and good cause appearing,
17          IT IS ORDERED the Motion is GRANTED.
18          IT IS FURTHER ORDERED the deadlines identified in the Court’s Order (Doc.
19   3385) are extended as follows:
20          1.     Deadline for the parties to meet and confer and inform the opposing side as
21   to which of the three oppositions regarding the future course of this case they plan to pursue
22   is extended to October 25, 2019; and
23          2.     Deadline for each side to file a statement outlining how they wish to proceed
24
     is extended to November 4, 2019.
25
            Dated this 15th day of October, 2019.
26
                                                        Honorable Roslyn O. Silver
27                                                      Senior United States District Judge
28
